Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erikksson et al. (US 2015/0217405 A1, hereinafter Eriksson) in view of Nagano et al. (US 2003/00521-5 A1, hereinafter Nagano).
Regarding Claims 1-10, Eriksson teaches in Figure 1 and [0053] a system for additive manufacturing comprising a powder bed surface 30 rotatable relative to laser source 10. 
However Eriksson is silent on including a laser array as claimed.
In analogous art pertaining to additive manufacturing, Nagano teaches in Figure 12 that a known method for laser exposure is via a plurality of laser heads that create multiple light beams that, per [0120]-[0128], move in combination independently along linear guideways across the entire powder surface. 
Note that while Figure 12 shows one possible 4-head configuration, Nagano in [0129] expressly directs that the inventor consider changing the number of heads depending on the size, speed, and accuracy requirements. Thus, it would have been obvious to a person having ordinary skill in the art to use fewer laser heads than shown for smaller objects, with Nagano’s Figure 1 showing an operational alternative in which linear guideways 20b can cover the entire length of the powder surface with just one laser head that could be implemented in such a case that could obviously be substituted for the dual-head guideways in Figure 12.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to include a plurality of laser heads per the totality of Nagano’s teachings in Eriksson’s system, as such a substitution would be a simple substitution of one known method of laser exposure for another, yielding the predictable result of increased coverage of laser exposure.
Additionally, given that Eriksson teaches rotation of the platform, such a person would recognize the equivalence between rotating the platform and rotating the laser array, and would have found it obvious to rotate either or both relative to each about a central axis of the powder bed surface 
Such a combination would thus possess a processor and computer-readable storage to cause the processor to perform the layer-by-layer process in Claim 4, as per [0020] of Eriksson, with the ordering of Claims 5-10 being obvious variations as there are finite and limited ways the necessary steps to carry out the additive manufacturing, including those claimed.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
Applicant's first argument references "light sources" even though the claims only require "laser heads" -- then Applicant declares since the "light sources" aren't attached to the fixing table (there is no claimed requirement to that effect) the light sources cannot read on laser heads that move across linear guideways as claimed. But per Figure 12 and [0125] and [0126] in the Nagano PGPUB, it is clear that items 18 can at least broadly be considered laser heads, and they are indeed movable along linear guideways.
Secondly, Applicant argues that just because the primary Eriksson reference rotates the platform, it would not have been obvious to achieve the same rotational net effect by rotating the laser arrangement instead – but It has been held that rotation in one part of two-part system renders rotation of the other obvious, barring extenuating circumstances that do not exist here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/               Primary Examiner, Art Unit 1743